Per Curiam :
The petition of the state in the two above-named causes asking leave of this court to commence original actions for injunctions against the construction of hydroelectric power dams in the Namekagon and Chippewa rivers is denied. This denial is in accord with the position stated by the attorney general in his brief, that the proposed original actions are unnecessary if this court should determine that administrative review is available to the parties in the cases of Luening v. Public Service Comm., ante, p. 516, 53 N. W. (2d) 525, and Muench v. Public Service Comm., ante, p. 492, 53 N. W. (2d) 514, which cases involve the same two proposed dams which are described in the state’s petition herein. In our decisions in said two cases we have held that administrative review is available to the parties.